Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Sameer Gokhale.

During an interview conducted between the examiner and applicant’s representative, Mr. 
Gokhale, the examiner pointed out a clarity issue with independent claim 1.  Mr. Gokhale provided a 
proposed amendment to claim 1 which would resolve the clarity issue.  Below is an amendment to claim 
1, proposed by Mr. Gokhale, and agreed upon by the examiner, that will resolve the clarity issue of claim 
1. An Interview Summary is also attached.

Amendment to the Claims
Claim 1 has been amended as follows:
A communication system comprising: 
a base station device;  and 
a plurality of communication terminal devices capable of radio communication with the base station device,

the self-contained subframe includes a gap duration during which neither the downlink signal nor the uplink signal is transmitted, between a downlink transmission duration during which the downlink signal is transmitted and an uplink transmission duration during which the uplink signal is transmitted, and
the gap duration is set, by the base station device, to each of the plurality of communication terminal devices such that the gap duration is different for at least two of the plurality of communication terminal devices,
wherein the base station device measures a propagation latency [[up to]] for each of the plurality of communication terminal devices by receiving an uplink signal from each of the plurality of communication terminal devices, 
each of the plurality of communication terminal devices measures variations in timing of a signal received from the base station device relative to the respective measured propagation latency, and notifies the base station device of the measured variations, and
the base station device corrects the respective propagation latency based on the notified variations and sets the gap duration to each of the plurality of communication terminal devices based at least in part on the corrected respective propagation latency.


Reasons for Allowance

Claims 1-2 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1 and dependent claim 2, the best prior art of record fails to teach or render obvious, alone or in combination, “wherein the base station device measures a propagation latency up to each of the plurality of communication terminal devices by receiving an uplink signal from each of the plurality of communication terminal devices, each of the plurality of communication terminal devices measures variations in timing of a signal received from the base station device relative to the respective measured propagation latency, and notifies the base station device of the measured variations, and the base station device corrects the respective propagation latency based on the notified variations and sets the gap duration to each of the plurality of communication terminal devices based at least in part on the corrected respective propagation latency”, in combination with other limitations set forth in the claim.
Therefore independent claim 1 is considered non-obvious.  Since claim 2 depends on claim 1, it is deemed to be non-obvious as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        4/28/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477